DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 19, 2022 has been fully consi9dered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to limit the comonomer on the propylene copolymer to being ethylene only. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-4, 6-7, 13-14, 16-17  are rejected under 35 U.S.C. 103 as being patentable over Englund et al (WO 2016/066619).
It is noted that while the rejection is made over WO 2016/066619 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0327675 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0327675.

4.  Englund et al discloses a polymer composition comprising:
A) 0.1-99.9%wt, or 80%wt, based on combined weight of A) and B), of a random copolymer of propylene with one comonomer ([0028], [0031]); specifically a copolymer of propylene with ethylene ([0068]), having the comonomer content of 1-20%wt ([0077], as to instant claim 6); MFR of 0.05-30 g/10 min, or 0.1-15 g/10 min ([0078], as to instant claim 1); wherein the propylene copolymer maybe multimodal ([0063]);
B) 0.1-99.9%wt, or 20%wt of a low density (LDPE) polyethylene homopolymer ([0034], [0091]) having density of 0.900-0.945 g/c and MFR of 0.1-20 g/10 min, or 0.2-10 g/10 min ([0110], as to instant claim 14);
The combined amount of the component A) and the component B) is 85-100% ([0048], as to instant claim 16).
The component A) is cited to be a random copolymer of propylene with a comonomer, i.e. being monophasic as defined in instant specification (p. 9, lines 14-18 of instant specification, as to instant claim 7) or being a heterophasic copolymer.

5.  All ranges in the composition of Englund et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

6.  Thus, based on the teachings of Englund et al, it would have been obvious to a one of ordinary skill in the art to choose and use the random copolymer of propylene with ethylene in amount of 80-99%wt and LDPE homopolymer in amount of 1-20%wt to form the composition of Englund et al as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

7. Given the component A) is used in amount of 80-99.9%wt and is having MFR of 0.1 g/10 min, the component B) is used in amount of 0.1-20%wt and is having MFR of 0.2 g/10 min, and the total of A) and B) is 100%wt, therefore, the overall composition will intrinsically and necessarily comprise, or would be reasonably expected to comprise MFR within the range of 0.05-1 g/10 min as claimed in instant claim 2. Since the composition of Englund et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in the same amounts or in amounts overlapping with those as claimed in instant invention, therefore, the composition of Englund et al would be reasonably expected to have properties, including Charpy Notched Imp[act strength and xylene cold soluble content in the same ranges as claimed in instant invention, or ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8.  As to instant claim 17, the composition is used for making power cable (Abstract).
	

9.  Claims 1-10, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen et al (US 7,452,953) in view of Haerkoenen et al (US 2004/0210002).

10.   Jaaskelainen et al discloses a composition comprising random copolymers of propylene with ethylene,  
wherein the random propylene copolymer is having:
MFR of 0.5-20 g/10 min (col. 6, lines 28-31, as to instant claim 1),
Tm of 135ºC or higher (col. 5, lines 32-34, as to instant claim 7);
total ethylene content of 6%wt or lower (col. 5, lines 34-36, as to instant claim 6, 13);
xylene soluble fraction content of 4-15%wt (col. 6, lines 25-28, as to instant claim 4);
and wherein said random propylene copolymer is used for making molded articles such as films and pipes (Abstract, as to instant claims 17-18), said molded articles having good optical properties, low seal initiation temperature and high mechanical strength (col. 2, lines 30-44); specifically exemplified compositions comprise Charpy Notched impact strength at RT of 25.8-43.2 kJ/m2, haze of 0.7-4% (Table 3).

11. The random propylene copolymer is produced by multistage polymerization and is multimodal or bimodal (Abstract, col. 5, lines 20-25, as to instant claim 8) comprising at least two fractions a) and b), the fractions present in weight ratio 30:70 to 70:30 (col. 3, lines 40-43, as to instant claim 9), wherein
- the fraction a) comprises 2-6%wt of ethylene/ comonomer and 
- the fraction b) comprises 3-12%wt of ethylene/comonomer (col. 3, lines 7-21, as to instant claim 10).

12. Jaaskelainen et al does not recite said composition further comprising 0.1-20%wt of LDPE homopolymer.

13. However, Haerkoenen et al discloses a polyolefin composition with good impact strength comprising:
a) 85-98%wt of a heterophasic composition comprising a random copolymer of propylene with 0-15%mol of ethylene ([0020], [0028], [0049]) having MFR of 0.1-20 g/10 min ([0028]) and
b) 2-15%wt of high pressure low density polyethylene homopolymer having density of lower than 0.925 g/cc ([0031]-[0034]), and MFR at least two times higher than the MFR of the component a), i.e at least 0.2 g/10 min ([0033], as to instant claim 14),
wherein said compositions are having improved impact strength, improved optical properties, and are used for making films and pipes ([0041], [0042]).

14.  All ranges in the composition of Haerkoenen et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

15. Since  Jaaskelainen et al and Haerkoenen et al are related to compositions based on random propylene-alpha olefin copolymers, including propylene-ethylene copolymers, used for making molded articles such as films and pipes, and thereby belong to the same field of endeavor, wherein Haerkoenen et al teaches that the random propylene-ethylene copolymer-based compositions  further comprising  2-15%wt of LDPE homopolymer  are having improved impact strength and optical properties, specifically improved NIS at 23ºC and IS at -20ºC (see Table 2 of Haerkoenen et al), therefore, based on the combined teachings of  Jaaskelainen et al and Haerkoenen et al, it would have been obvious to a one of ordinary skill in the art to add, or obvious to try to add, LDPE homopolymer to the random propylene-based copolymer of Jaaskelainen et al in amount of as low as 2%wt, so to further improve impact strength and optical properties of the composition of Jaaskelainen et al as well, and since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. Given in the composition of Jaaskelainen et al in view of  Haerkoenen et al the component A) of random propylene-based copolymer is having MFR of 0.5 g/10 min and used in amount of 98%wt, and the LDPE homopolymer is having MFR of 1 g/10 min (i.e. two times more than MFR of the component A)) and is used in amount of 2%wt, therefore, the overall MFR of the composition would be reasonably expected to be in the range of 0.5-1 g/10 min, as that claimed in instant invention (as to instant claim 2). Given the component A) of random propylene-based copolymer is having MFR of 0.5 g/10 min and the composition is having MFR of about 0.5 g/10 min, therefore, the ratio of MFR of the composition to the MFR of the random copolymer will intrinsically and necessarily be about 1, and still within the range of 0.8-1.3 as required by instant claim 5. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
17. Since the composition of Jaaskelainen et al in view of Haerkoenen et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same amounts as those claimed in instant invention, therefore, the composition of Jaaskelainen et al in view of Haerkoenen et al would be reasonably expected by a one of ordinary skill in the art to comprise the same properties as those claimed in instant invention, or alternatively, the properties having values overlapping with those as claimed in instant invention as well, including MFR, Charpy Notched Impact strength, xylene cold soluble content and ratio of MFRcomposition/MFRcomponent A). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Further, all ranges in the composition of Jaaskelainen et al in view of Haerkoenen et al are overlapping with the corresponding ranges of those as claimed in instant invention; therefore, based on the teachings of Jaaskelainen et al in view of Haerkoenen et al, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and b), and further the specific properties of each of the components A) and b) including MFR, density, ethylene content, so to produce the final composition having a desired combination of properties, including xylene cold soluble content, MFR and Charpy Notched Impact Strength at 23ºC, as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

19.  Claims 1-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen et al (US 7,452,953) in view of Haerkoenen et al (US 2004/0210002) and Hedesiu et al (US 2016/0060441, Hedesiu’441).

20.  The discussion with respect to Jaaskelainen et al (US 7,452,953) in view of Haerkoenen et al (US 2004/0210002) set forth in paragraphs 9-18 above, is incorporated here by reference.

21.  Though Jaaskelainen et al  in view of Haerkoenen et al disclose the propylene random copolymer being multimodal, Jaaskelainen et al  in view of Haerkoenen et al do not explicitly recite said multimodal copolymer being trimodal and having 30-50%wt of a first random copolymer, 42-60%wt of a second random copolymer and 1-15%wt of a third random copolymer.

22. However, Hedesiu’441 discloses a multimodal propylene copolymer (U) (Abstract, [0026]) for making pipes comprising:
1) 75-98%wt of a propylene random copolymer composition (X) having MFR of 0.25-1 g/10 min and comonomer content 2-12%mol comprising:   
        V) 30-60%wt of a first random copolymer having MFR of 1-5 g/10 min and/or 
             comonomer content 1-6%mol, and
         W) 40-70%wt of a second propylene random copolymer having MFR of 0.1-
               0.6 g/10 min and/or comonomer content of 2-12%mol ([0046]);
2) 2-25%wt of a propylene copolymer with ethylene (copolymer Y)) having MFR of 0.000-0.1 g/10 min and comonomer content of 9-40%mol ([0033]-[0034]),
wherein each of the copolymers V), W) and Y) are having different MFR or comonomer content from the others ([0050]);
wherein the combination of the composition (X) and the copolymer Y) is advantageous for achieving the comonomer content and the content of the XCS fraction, and thus contributes to advantageous property balance between Flexural modulus and Impact properties and pressure resistance ([0038]).
The multimodal polypropylene (U) is having xylene cold soluble content of 4-17%wt ([0088]; MFR of 0.25-1 g/10 min (as to instant claim 10) and comonomer content of 3.5-12%mol ([0104], as to instant claim 12); Charpy Notched Impact Strength at 23ºC of at least 40 kJ/m2 ([0098]).
23.  Though Hedesiu’441 does not explicitly recite the propylene copolymer Y) as the random copolymer, since the overall multimodal propylene copolymer composition is produced by at least three sequential stages, wherein the copolymers V) and W) are produced in the first two stages by copolymerization of propylene with ethylene as the comonomer and are cited as being random copolymers ([0227]-[0250]), followed by producing the propylene copolymer Y) by addition of propylene and an ethylene comonomer in the third stage ([0252]-[0256]), therefore, the propylene copolymer produced in the third stage will intrinsically and necessarily be, or would be reasonably expected to be, at least partially random copolymer as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24. Since  Hedesiu’441 and Jaaskelainen et al  in view of Haerkoenen et al are related to polypropylene compositions comprising multimodal propylene random copolymers, used for making pipes, and thereby belong to the same field of endeavor, wherein  Jaaskelainen et al  in view of Haerkoenen et al do not explicitly recite the multimodal copolymer being trimodal and do not recite the weight amounts of the three fractions, and Hedesiu’441 discloses a trimodal propylene copolymer comprising a combination of three different propylene copolymers having different MFR values and/or comonomer content, wherein Hedesiu’441 explicitly teaches such combination of propylene copolymers providing advantageous property balance between Flexural modulus and Impact properties and pressure resistance, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hedesiu’441 and Jaaskelainen et al  in view of Haerkoenen et al, and to use, or obvious to try to use, the trimodal propylene copolymer composition of Hedesiu’441 as the multimodal propylene copolymer in the composition of  Jaaskelainen et al  in view of Haerkoenen et al, so to further improve the balance between the impact strength and the flexural modulus of the composition of Jaaskelainen et al  in view of Haerkoenen et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
25. Applicant's arguments filed on September 19, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764